DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aono (JP 2017072211 A) in view of Dodge (U.S. 2087968) and further in view of Itoh et al. (EP 0714801 A2).
Note: Reference is made to US 2019/0072140, which is the English language equivalent of JP 2017072211A)
Regarding claim 1, Aono discloses (figs. 1-2) A centrifugal clutch 200 comprising: a drive plate 210/221 to be rotatably driven together with a driven pulley 130 in response to drive force of an engine (claim 1); a clutch outer 240 having, outside the drive plate, a cylindrical surface 241 provided concentrically with the drive plate; a clutch weight 230 having a clutch shoe 233 formed to extend along a circumferential direction of the drive plate and facing the cylindrical surface of the clutch outer (as shown in figs. 1-2), one end side of the clutch weight in the circumferential direction being turnably attached onto the drive plate through a swing support pin 223 and a pin slide hole (hole that accommodates 223 within weight 230) and the other end 

    PNG
    media_image1.png
    684
    698
    media_image1.png
    Greyscale

Annotated figure 2 of Aono.

Reply to Office action of: October 7, 2021
Aono does not appear to disclose a larger groove width that expands to a front side when the clutch is on as compared to a groove width for when the clutch is off.   Itoh teaches (fig. 11) a centrifugal clutch 56 having weights 95 and a damper groove                         
                            
                                
                                    95
                                
                                
                                    1
                                
                            
                        
                     for a damper 98, the damper groove is formed such that a groove width for fitting the damper when the clutch weight is at a clutch-ON position at which the clutch weight is pressed against the clutch outer expands to a front side in the rotary drive direction of the drive plate as compared to a groove width for fitting the damper when the clutch weight is at a clutch-OFF position at which the clutch weight is separated from the clutch outer (as shown in fig. 11, the radially inner portion of the groove is wider than the radially outer portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the groove such that it expands at the radially inner side to prevent the damper from interfering with the clutch weight while the clutch is engaged.

Regarding claim 2, Aono as modified by Itoh teaches the damper groove is formed such that the groove width for fitting the damper when the clutch weight is at the clutch-ON position (groove width on the radially inner side) is such the groove width that the damper is elastically deformed with an amount equal to or smaller than an elastic deformation amount of the damper when the clutch weight is at the clutch-OFF position (groove width on the radially outer side).
Since the groove width on the radially inner side is larger, a smaller amount of elastic deformation of the damper will necessarily occur because there is more room for the damper.

Regarding claims 4 and 7, Aono as modified by Itoh teaches in the damper groove, a length of a front wall (right side wall) forming the damper groove and formed on the front side in the rotary drive direction of the drive plate is longer than a portion contacting the damper in a case where the clutch shoe contacts the clutch outer in a terminal state in which abrasion of the clutch shoe has progressed and the clutch shoe has approached a use limit (the damper front wall is longer than the diameter of the damper, i.e. the length of the front wall will always be longer than the portion contacting the damper)

Regarding claims 5, 10, 12, and 14, Aono as modified by Itoh teaches the damper groove is formed such that a rear wall (left wall) forming the damper groove and formed on a rear side in the rotary drive direction of the drive plate is separated from the damper when the clutch weight displaces backward in the rotary drive direction of the drive plate (this occurs due to the shape of the damper groove, the weight and damper groove lift off from the damper during clutch engagement).

Allowable Subject Matter
Claims 3, 6, 8, 9, 11, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Upon further consideration of the previously cited art and references cited on the IDS of 1/4/2022, in addition to references uncovered during an updated search, it was determined that a new grounds of rejection should be made, such rejection appearing above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R MORRIS/Primary Examiner, Art Unit 3659